Citation Nr: 1758917	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-04 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for nephrolithiasis.

2.  Entitlement to an initial rating in excess of 10 percent for lumbago.

3.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.

4.  Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to January 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned in a December 2013 Board hearing held in Washington, DC, the transcript of which is included in the record.

When this case was previously before the Board in July 2017, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision outlined below.

The issue of entitlement to an initial rating in excess of 10 percent for lumbago is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's nephrolithiasis has not required diet therapy, drug therapy, or invasive or noninvasive procedures more than two times per year.

2.  The Veteran's right knee patellofemoral syndrome is not productive of flexion limited to 30 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or evidence lateral instability; symptomatic removal of semilunar cartilage; or dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.

3.  The Veteran's left knee osteoarthritis is not productive of flexion limited to 30 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or evidence of lateral instability; symptomatic removal of semilunar cartilage; or dislocated semilunar cartilage with frequent locking, pain or effusion into the joint; or impairment of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for nephrolithiasis have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.115b, Diagnostic Codes 7502-7509 (2017).

2.  The criteria for an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

3.  The criteria for an initial disability rating in excess of 10 percent for left knee osteoarthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. 
 § 3.159 (b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b), and no further notice is needed.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned in December 2013.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in July 2017 to afford the Veteran examinations for his back and bilateral knee disabilities and obtain an addendum opinion, or examination if necessary, regarding his kidney conditions.  The Veteran was provided examinations in August 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


	(CONTINUED ON NEXT PAGE)



Disability Ratings - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  For an initial rating, the effective date for service connection is used if not on appeal.  Id.  As these claims for increased ratings are initial ratings, and the Veteran has not appealed the effective dates, the Board has considered all evidence for an increased rating from the effective date of January 2009 to the present.



Nephrolithiasis

In regard to the issue for a higher rating for nephrolithiasis (kidney stones), the Veteran is currently assigned a 10 percent disability rating under the provisions of 38 C.F.R. § 4.115b, Diagnostic Codes 7502 (chronic nephritis)-7509 (hydronephrosis).  

Under Diagnostic Code 7508, nephrolithiasis is generally rated as hydronephrosis under Diagnostic Code 7509, with an exception providing for entitlement to a 30 percent rating under Diagnostic Code 7508 when there is recurrent stone formation requiring one or more of the following: (1) diet therapy, (2) drug therapy, or (3) invasive or noninvasive procedures more than two times per year.  A rating in excess of 30 percent is not available under Diagnostic Code 7509; however, where hydronephrosis is severe, it is to be rated as renal dysfunction.

Renal dysfunction is rated under 38 C.F.R. § 4.115a.  A 30 percent rating is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or blood urea nitrogen more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

Voiding dysfunction is rated as 20 percent disabling when requiring the wearing of absorbent materials which must be changed less than 2 times per day, as 40 percent disabling when it requires the wearing of absorbent materials which must be changed two to four times per day; and as 60 percent disabling when it requires the absorbent materials to be changed more than four times per day.  Urinary urgency is rated as 20 percent disabling when daytime voiding interval is between one and two hours, or; awakening to void three to four times per night, as 40 percent disabling when daytime voiding interval is less than one hour, or involves awakening to void five or more times per night.

VA and private treatment records are replete with notations of treatment for kidney stones.

The Veteran was afforded a VA examination in January 2009 in which his symptoms were noted as including no urinary symptoms or leakage, no special diet, no invasive or non-invasive procedures in the prior 12 months, and no erectile dysfunction.

In his August 2009 notice of disagreement, the Veteran described his pain and how he never knew if a stone was going to pass.

The Veteran was afforded a VA examination in April 2016 in which his symptoms were noted to include passing eight renal stones on his own since 2009.  The Veteran did not have renal dysfunction but had occasional attacks of colic.  The examiner noted under medical history that the treatment plan did not include taking continuous medication for the condition but did not address whether the Veteran's kidney stones required diet therapy and/or drug therapy.  

In response to the Board's July 2017 remand, the Veteran was afforded an examination in August 2017 in which he reported passing one stone, naturally, per year.  The Veteran did not have renal dysfunction.  The examiner noted that the treatment plan did not include taking continuous medication and noted that the Veteran did not have treatment for recurrent stone formation in the kidney to include no diet therapy, no drug therapy, and no invasive or non-invasive procedures.

The medical evidence of record shows that throughout the current appeal period, the Veteran's kidney stones have not required treatment with diet or drug therapy or invasive or noninvasive procedures more than two times per year.  Moreover, the Veteran has not advanced voiding-related complaints nor does the evidence demonstrate symptomology required for a higher rating, to include renal dysfunction.

Based on the foregoing, the Board finds that the weight of the evidence is against a disability rating in excess of 10 percent for nephrolithiasis for any period.  


Knee Disabilities

In regard to the issues for higher ratings for the knee disabilities, the Veteran is currently assigned a 10 percent disability rating under the provisions of Diagnostic Code 5003 for the left knee and a 10 percent disability rating under the provisions of Diagnostic Code 5257 for the right knee.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate Diagnostic Codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate Diagnostic Codes, the compensable limitation of motion should be rated under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The general rating schedules for limitation of motion of the knee are set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

VA treatment records are replete with complaints of knee pain.

The Veteran was afforded a VA examination in February 2009 in which he reported having recurrent bilateral knee pain, but the pain was not incapacitating and he could function and perform his daily activities.  There was no current treatment, no braces used, and no weakness, fatigability, decreased in endurance, incoordination, or flare ups claimed.  Physical examination of both knees showed normal gait; range of motion testing showed flexion to 110 degrees active motion and 130 degrees passive motion and extension to 0 degrees.  There was no evidence of painful motion and no evidence of additional limitation with repetitive use.

In his August 2009 notice of disagreement, the Veteran stated that he was unable to have a stable or halfway normal life and that his knees cracked and swelled every day.  He reported that he was unable to walk more than 200 yards and that he was in pain after every day of work.

A VA treatment note from January 2010 showed mild crepitus in both knees and some tenderness to the left knee.

The Veteran was afforded a VA examination in April 2016 in which he reported pain, numbness of the knee caps, stiff knees, swelling every other day, and flare ups after rigorous work outs.  The Veteran reported functional loss to include an inability to kneel or squat.  Range of motion testing in the right knee showed flexion to 135 degrees and extension to 0 degrees; the left knee had flexion to 130 degrees and extension to 0 degrees; both knees showed pain on rest/non-movement, flexion exhibited pain, no pain with weight-bearing, localized tenderness or pain on palpation of the joint or soft tissue, and evidence of crepitus.  Muscle strength testing was normal, there was no ankylosis, and no joint instability.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional functional loss or range of motion.

In response to the Board's July 2017 remand, the Veteran was afforded an examination in August 2017 in which he reported right knee pain, stiffness in the morning, and locking up a few times per day; the left knee had constant pain which worsened with movements, positions, and use.  The Veteran reported functional loss which limited bending and performing activities.  Range of motion testing showed right and left knee flexion to 140 or greater and extension to 0.  The right knee had no pain on examination, no pain with weight bearing, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, but there was evidence of crepitus.  The left knee had pain that did not result in / cause functional loss, pain was noted in flexion, there was no pain with weight bearing, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, but there was evidence of crepitus.  There was no evidence of pain on passive range of motion testing and no evidence of pain when the joint was used in non-weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional functional loss or range of motion.  Pain was noted to significantly limit functional ability with repeated use over a period of time.  Muscle strength testing was normal, there was no ankylosis, and no joint instability.

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent for right knee patellofemoral syndrome and 10 percent for left knee osteoarthritis is not warranted.  The ranges of motion findings above indicate noncompensable evaluations.  However, for painful motion of the knee 38 CFR §4.59 allows consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  Since the Veteran has demonstrated painful motion of the knees, the minimum compensable evaluations of 10 percent are warranted.

In addition, the Board that the weight of the evidence, lay and medical, does not demonstrate that ratings greater than 10 percent are warranted for the Veteran's knee disabilities.  A 20 percent rating is not warranted under Diagnostic Code 5003 because there is only one joint involved in each extremity (i.e. the knee joint) and, in any case, there is no evidence of frequent incapacitating episodes due to the Veteran's knee problems.  The Veteran has had between full extension, and, at worst, 110 degrees of flexion.  As the evidence does not demonstrate limitation of flexion to 30 degrees or less, a 20 percent rating is not applicable under Diagnostic Code 5260.  38 C.F.R. § 4.71, Plate II.  As the Veteran does not have extension limited to 10 degrees or more, a separate or higher rating under Diagnostic Code 5261 is not warranted.  Id.  In summary, higher or separate ratings are not warranted under Diagnostic Codes 5003, 5260, and 5261 for either knee disability.

The Board notes that the Veteran's functional loss was considered, as the evidence shows that he has consistently complained of pain, stiffness, locking and pain on use of the knees.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability ratings currently assigned.  Moreover, at no point has the actual or estimated loss of motion been less than 110 degrees of flexion.  The VA examinations of record indicate that there was no additional functional limitation of motion after three repetitions although it was noted that would limit functional ability with repeated use over a period of time.  Multiple examination and treatment records have noted normal muscle strength and the absence of muscle atrophy.  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's knee disabilities.  Consequently, the Board finds that a higher disability ratings based on functional loss are not warranted.

Other Considerations

The Board has also reviewed the remaining diagnostic codes for the Veteran's disabilities on appeal and finds that the evidence does not support a higher rating under any alternate diagnostic codes relevant to the disabilities.  See 38 C.F.R. § 4.118 (2017).  The Board acknowledges that the Veteran reported locking of the right knee during the August 2017 VA examination.  While the August 2017 examiner noted right cruciate ligament tear, there record does not show a meniscal (semilunar cartilage) condition.  Hence, consideration of any alternative, or additional, rating under Diagnostic Code 5258 (for dislocation of the semilunar cartilage) or 5259 (for removal of the semilunar cartilage), is not warranted. 

The Board has also considered the Veteran's statements describing his symptoms for the disabilities on appeal, and he is certainly competent to report any observable symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Board finds that the Veteran's lay evidence is outweighed by the competent and credible medical evidence that evaluates the extent of any impairment attributable to the service-connected disabilities based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  In addition, their reports provide sufficient information to allow the Board to apply the schedular criteria.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

In sum, because the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application and the claims must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an initial rating in excess of 10 percent for nephrolithiasis is denied.

Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

The Board finds that additional evidentiary development is required before the remaining issue on appeal is adjudicated.

In response to the Board's July 2017 remand, the Veteran was afforded an examination in August 2017 for his service-connected back disability.  The examiner indicated that pain on passive range of motion testing and pain when the joint was used in non-weight bearing testing could not be performed or was not medically appropriate; however, she did not explain why that was so, as required and instructed by the Board.  38 C.F.R. § 4.59 (2017) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weight bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

For these reasons, an addendum opinion is necessary.  Barr, 21 Vet. App. 303, 312 (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims file to the examiner who performed the August 2017 examination.  The examiner is requested to provide an addendum opinion clearly explaining why pain on passive range of motion testing and pain when the joint was used in non-weight bearing testing could not be performed or was not medically appropriate.  If necessary, a new VA examination should be scheduled to obtain the requested information.  The supporting rationale for all opinions expressed must be provided.

2.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the matter is returned to the Board.  See Stegall, 11 Vet. App. 268. 
 
3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


